Case 6:20-cv-01438-RRS-CBW Document 32 Filed 05/27/21 Page 1 of 2 PageID #: 341




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF LOUISIANA

 CALEB REESE et al.,                       )
                                           )                 Civil Action No. 6:20-cv-01438
       Plaintiffs,                         )
                                           )
 v.                                        )
                                           )
 BUREAU OF ALCOHOL, TOBACCO,               )
 FIREARMS AND EXPLOSIVES et al.,           )
                                           )
       Defendants.                         )
 __________________________________________)

                  DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                AMENDED COMPLAINT OR FOR SUMMARY JUDGMENT

        Pursuant to Fed. R. Civ. P. 12(b)(1), 12(b)(6), and 56, Defendants Bureau of Alcohol,

 Tobacco, Firearms and Explosives (“ATF”); Regina Lombardo, Acting Director of the Bureau of

 Alcohol, Tobacco, Firearms and Explosives; and Merrick B. Garland, Attorney General of the

 United States, respectfully move this Court to dismiss Plaintiffs’ amended complaint for lack of

 subject matter jurisdiction and for failure to state a claim on which relief can be granted, or to

 enter summary judgment for Defendants. In accordance with the Court’s Local Rules, this

 motion is accompanied by a memorandum consisting of a concise statement of reasons in

 support of the motion and citations of the authorities on which Defendants rely, and a statement

 of undisputed material facts.

 Dated: May 27, 2021                            Respectfully submitted,


                                                BRIAN M. BOYNTON
                                                Acting Assistant Attorney General

                                                LESLEY FARBY
                                                Assistant Branch Director




                                                   1
Case 6:20-cv-01438-RRS-CBW Document 32 Filed 05/27/21 Page 2 of 2 PageID #: 342




                                      /s/ Daniel Riess
                                    DANIEL RIESS (Texas Bar No. 24037359)
                                    Trial Attorney
                                    United States Department of Justice
                                    Civil Division, Federal Programs Branch
                                    1100 L Street, N.W.
                                    Washington, D.C. 20005
                                    Tel: (202) 353-3098
                                    Fax: (202) 616-8460
                                    Daniel.Riess@usdoj.gov
                                    Attorneys for Defendants




                                       2
